Citation Nr: 0717928	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  96-48 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for 
psychophysiological reaction manifested by tension headaches, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 until July 
1975.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Regional Office (RO) of the Department of Veterans' Affairs 
(VA) in St. Petersburg, Florida.  In September 1994, the RO, 
in pertinent part, denied a claim for an increased rating for 
psychophysiological reaction manifested by tension headaches.  
In June 1998, July 2004, and December 2005, the Board, in 
pertinent part, Remanded the claim, which now returns to the 
Board a fourth time. 

In its July 2004 Remand, the Board referred a January 2004 
claim for service connection for anxiety and depression to 
the RO.  By a rating decision issued in April 2006, the RO 
granted service connection for depression, and assigned a 30 
percent evaluation, effective February 1, 2006.  The record 
before the Board does not disclose that the veteran has 
disagreed with any aspect of that grant of service 
connection.  No aspect of the grant of service connection for 
depression is before the Board for appellate review.  

At various times during the pendency of this appeal, the 
veteran has contended that he was unemployable as a result of 
his service-connected disabilities.  This contention is 
REFERRED to the RO for any necessary action.  

In September 2006, the veteran submitted VA outpatient 
treatment records dated in August 2006.  A specific waiver of 
the veteran's right to have these records reviewed by the 
agency of original jurisdiction prior to review by the Board 
was submitted with those records.  Appellate review may 
proceed.


FINDINGS OF FACT

1.  Voluminous VA and private clinical records associated 
with the claims file since the veteran submitted his claim in 
1994 reflect that the veteran began taking Valium, 
butalbital, and Tylenol for headaches beginning in service 
and has continued to take these medications, or substitutes 
for those medications, essentially continuously to the 
present.

2.  While there are significant periods of time during the 
pendency of this appeal in which the clinical records do not 
reflect the frequency or severity of the veteran's headaches 
or the frequency of incapacitation, the evidence does show 
that, even when the veteran did not report prostrating 
headaches, he reported headaches of requiring continuation of 
the addicting and narcotic medications initially prescribed 
in service, or similar medications, or reported headaches of 
such frequency and severity as to be essentially equivalent 
to prostrating migraine headaches.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 50 percent evaluation for a 
psychophysiological reaction manifested by headaches are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.124a, Diagnostic Code 8100, 4.126(d), 
4.130 (2006); 38 C.F.R. § 4.132, Diagnostic Code 9511, Note 2 
(as in effect prior to November 7, 1996).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has prostrating headaches more 
than twice weekly, and that he is entitled to an evaluation 
in excess of 10 percent for his service-connected disability 
on this basis, among other contentions.  

Preliminary Matters: Duties to Notify & to Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Pursuant to the VCAA, upon receipt of a complete or 
substantially complete application for benefits and prior to 
an initial unfavorable decision on a claim by an agency of 
original jurisdiction, the Secretary is required to inform 
the appellant of the information and evidence not of record 
that (1) is necessary to substantiate the claim, (2) the 
Secretary will seek to obtain, if any, and (3) the appellant 
is expected to provide, if any, and to request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See 38 U.S.C. § 5103(a); Pelegrini v. 
Principi, 18 Vet. App. 112, 119, 121 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) 
(2006).  

However, in this case, the veteran's claim was received more 
than 6 years prior to enactment of the VCAA, so he did not 
received notice complying with the requirements set forth in 
the VCAA prior to initial adjudication of the claim.  The 
veteran was first notified of the enactment of the VCAA in a 
March 2002 notice.  That notice explained what evidence was 
required to substantiate the claim for an increased 
evaluation for psychophysiological reaction manifested by 
headaches.  The letter issued by the RO also informed the 
appellant of the actions VA would take to assist him to 
develop the claims, advised the veteran to tell VA about any 
additional evidence the veteran wanted VA to obtain, and 
provided other information about the provisions of the VCAA.  

The veteran demonstrated that he understood that he could 
submit or identify evidence in his possession by submitting a 
statement on his own behalf and by identifying additional 
records which might be relevant, including Social Security 
Administration records. Those records were obtained.  The 
veteran also noted that, although clinical records associated 
with his incarceration might be available, those records 
would not be relevant to this claim, since he was not 
appropriately treated for his service-connected disability 
while incarcerated.  Accordingly, no prison medical records 
have been associated with the claims file.  

Following the March 2002 letter, the claim on appeal, in 
pertinent part, was readjudicated.  A supplemental statement 
of the case issued in December 2003 provided the veteran with 
the complete text of the regulation at 38 C.F.R. § 3.159, as 
revised to incorporate all provisions of the VCAA.  

In its July 2004 Remand, the Board discussed the VCAA, and 
directed that the veteran be provided with additional notice 
to comply with the provisions of the VCAA.  A July 2004 
letter and an August 2004 letter to the veteran advised the 
veteran to submit evidence on his own behalf, including such 
evidence as his own statements or statements from others.  

Multiple notices were issued in this case to comply with the 
VCAA, beginning in March 2002.  The Board finds that those 
notices advised the veteran of each element of notice 
described in Pelegrini.  At least five notice letters 
intended to comply with the VCAA, in addition to the numerous 
statements and supplemental statements of the case, were 
issued prior to final readjudication of the claim in July 
2006, so the notice provided meets the requirements set forth 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Because the claim underlying this appeal was submitted 
several years prior to the enactment of the VCAA, VA could 
not comply with the VCAA prior to initial adjudication of 
this claim.  However, it is clear that the communications to 
the veteran have provided him with the information necessary 
for him to participate vigorously and effectively in the 
adjudication of the claims on appeal.  The veteran did, in 
fact, understand that he should submit evidence on his own 
behalf, as shown by the fact that he has submitted more than 
15 statements arguing his position.  He has provided 
voluminous private medical evidence, and SSA records have 
been obtained on his behalf.  He has submitted numerous items 
in his possession, including records related to his 
employment.  

During the course of this appeal, the Board has Remanded the 
claim three times.  The veteran's multiple actions on his own 
behalf and his numerous responses to the communications from 
VA establish that the veteran was aware of VA's duties to 
him, was aware that he should submit evidence in his 
possession, that he understood the types of evidence he could 
submit and the types of evidence that might be relevant to 
substantiate the claim addressed in this appeal, that he had 
numerous opportunities to submit and identify evidence, and 
that he had the actual notice and information necessary to 
effectively participate in the adjudication of the claim 
addressed in this appeal.  Sanders v. Nicholson, No. 06-7001, 
slip op. at 11 (Fed. Cir. May 16, 2007).  In short, the 
record establishes that the veteran had actual notice or 
knowledge of each item of information for which the VCAA 
requires notice, and the claim was readjudicated after the 
veteran demonstrated that he had received notice of the 
elements addressed in Pelegrini.  Therefore, the Board finds 
that the timing of the notice of the various elements which 
must be addressed under the VCAA did not result in any 
prejudice to the veteran.  Id. at 18.

In addition, the duty to assist the veteran to develop the 
claim has been fulfilled.  VA and private clinical records 
have been obtained.  The veteran was afforded several VA 
examinations, and additional medical opinion was obtained by 
the Board in February 2007.  The veteran has been afforded an 
opportunity to submit any additional evidence and or to 
identify any relevant evidence.  

The Board finds that the defects in complying with the VCAA 
which arose when the VCAA was enacted after the initial 
adjudication of the claim on appeal had already been 
completed have not prejudiced the veteran.  The record 
establishes that the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the two 
claims addressed in this appeal.  See Overton v. Nicholson, 
20 Vet .App. 427, 438 (2006).  The Board finds that all 
requirements in the VCAA, including the duty to notify the 
veteran and the duty to assist the veteran, have been met, 
and that the timing of the notice has not prejudiced the 
veteran.  

Claim for evaluation in excess of 10 percent for tension 
headaches

The veteran was awarded service connection for 
psychophysiological reaction manifested by headaches in 1975, 
and that disability was evaluated as 10 percent disabling 
under 38 C.F.R. § 4.132, Diagnostic Code (DC) 9511.  The 
veteran submitted a claim for an increased evaluation in 
excess of 10 percent for disability in February 1994.

The application of applicable law and regulations to the 
facts in this case is complicated by the fact that the 
regulations which governed the veteran's claim when he 
submitted it were revised during the pendency of this appeal, 
so two sets of regulations are applicable.  The Board must 
apply the most favorable regulations, but, if the revised 
regulations are more favorable to the veteran, those 
regulations can only be applied from the effective date of 
the revision, and not prior to that date.  38 U.S.C.A. 
§ 5110.  

The evaluation of the claim is further complicated because 
the revision of the applicable regulations required a change 
in the diagnostic codes applied to evaluate the service-
connected disability at issue.  Psychophysiological reaction 
manifested by tension headaches is a disability which 
involves both a psychiatric component and a physical 
component.  When the veteran submitted his claim for an 
increased evaluation for that disability in February 1994, it 
was evaluated under 38 C.F.R. § 4.132, DC 9511.  Following 
the June 1998 Remand of the veteran's claim for an increased 
evaluation, the veteran's service-connected disability was 
next evaluated under DC 9421, which provides the criteria 
used to evaluate somatization disorders, since the prior 
diagnostic code, DC 9511, had been eliminated.  Currently, 
the veteran's service-connected headache disability is 
evaluated under DC 8100, the criteria used to evaluate 
migraine headaches.  The RO explained that this 
recharacterization and change in the diagnostic code used to 
evaluate the disability was necessary to avoid pyramiding 
following the April 2006 rating decision.  38 C.F.R. § 4.12.  

DC 9511, as in effect in 1994, specifically stated that, when 
there were two diagnoses, one organic and the other 
psychoneurotic presented covering the organic and psychiatric 
aspects of a single disability entity, only one percentage 
evaluation will be assigned under the appropriate diagnostic 
code determined by the rating board to represent the major 
degree of disability.  If the veteran's primary disability 
was found to be psychiatric, the rating was to be under the 
general rating formula for psychoneurotic disorders, DC 9411, 
and if the primary disability was found to be organic, the 
rating was to be under the appropriate code for the specified 
organic disorder.  

Effective November 7, 1996, the criteria for diagnosing and 
evaluating psychiatric disorders were revised.  The veteran's 
original diagnostic code, Diagnostic Code 9511, used to 
evaluate psychological factors affecting physical condition, 
was eliminated.  Under the revised regulation, all diagnoses 
are evaluated under a single set of rating criteria.  See 38 
C.F.R. § 4.130 (2006).  Further, 38 C.F.R. § 4.126 was 
substantially modified to provide that when a single 
disability was diagnosed both as a physical condition and as 
a mental disorder, it should be evaluated using a diagnostic 
code which represented the dominant (more disabling) aspect 
of the condition.  See 38 C.F.R. § 4.126(d).  DC 9421 uses 
the criteria in the General Rating Formula for Mental 
Disorders for evaluating disability.  

Under DC 8100, as in effect in 1994, a 30 percent rating 
required characteristic prostrating attacks occurring on an 
average once a month over the last several months; a 50 
percent rating requires that very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  The current criteria under DC 8100 
provide that a 30 percent evaluation is warranted for 
migraine headaches manifested by characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months, and a 50 percent rating is warranted for 
migraine headaches with very frequent completely prostrating 
and prolonged attacks, productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a (2006).  Under both 
versions of DC 8100, a 50 percent evaluation is the maximum 
rating available for migraine headaches. 

Facts and analysis

When the veterans submitted his claim in 1994, he included 
treatment records which disclosed diagnosis of a psychosis 
and symptoms of chronic worry and irrational beliefs.  
Private treatment records disclosed diagnosis of situational 
anxiety in November 1993.  VA outpatient and inpatient 
records reflect treatment of tension headaches and dependence 
on Valium in 1990.  These records do not support the 
veteran's 1994 claim, because the 1990 VA records are not 
relevant to the 1994 severity of the service-connected 
disability.  Private treatment records dated from 1983 to 
1986 are likewise not relevant to the severity of the 
service-connected disorder in 1994 and do not support for 
claim for an increased evaluation.  

On VA examination conducted in June 1994, the VA examiner 
concluded that the veteran had dysthymia and a personality 
disorder, but did not discuss whether the veteran complained 
of headaches.  The examiner did not assign any findings for 
the veteran's service-connected psychophysiologic reaction.  
The veteran reported in September 1994 that he was taking 
Valium 10 milligrams about 3 times a week.  This evidence is 
devoid of discussion of the frequency and severity of 
headaches, but is consistent with the findings that the 
veteran continued to use Valium and butalbital, which had 
initially been prescribed in service, to control his 
headaches.  

To support his disagreement with the RO's determination that 
the evidence did not support an increased evaluation in 
excess of 10 percent for his service-connected 
psychophysiologic reaction, in May 1995 the veteran submitted 
to additional clinical records dated in the 1980s and 
clinical records of treatment with Joseph F.  Ragno, MD, 
dated from 1992 through 1995.  The majority of Dr. Ragno's 
private records reflect that the veteran was treated for 
gastroenteritis, peptic ulcer disease, or low back pain, a 
chronic cough, left heel pain, and a rash.  The veteran 
reported been "stressed out" in November 1993 following an 
incident at work.  A diagnosis of situational anxiety was 
assigned, and the veteran was referred for counseling.  The 
Board has reviewed these clinical records in detail.  The 
records, which cover a period of more than three years, 
reflect that the veteran was treated for several medical 
disorders and voiced numerous complaints.  These records are, 
however, devoid of notation of complaints of headaches, and 
are devoid of reference to medical treatment for headaches.  
These records are, therefore, and unfavorable to the 
veteran's claim for an increased evaluation for the service-
connected psychiatric disorder, manifested by headaches.

In June 1995, the veteran submitted a statement alleging that 
his service-connected psychiatric disorder was more than 10 
percent disabling, as shown by the evidence regarding the 
veteran's use of sick leave and the evidence in the file as 
to employment matters.  However, the evidence of use of sick 
leave primarily references the veteran's complaints of back 
pain and the Board is unable to find specific discussion of 
tension headaches or treatment thereof.  

The report of a private evaluation conducted in June 1995 by 
Robert G.  Kirkland, M.D., discloses that the veteran 
complained of "the shakes," "bad memory," tension, and 
tension headaches.  The severity and frequency of tension 
headaches was not described.  

In his September 1995 substantive appeal, the veteran stated 
that he was submitting statements from two physicians, Dr. 
Kirkland and Dr. Kane, which supported his statement that he 
was no longer able to work as a result of his psychological 
reaction, manifested by tension headaches.  In a private 
medical evaluation dated in June 1995, Dr. Kirkland concluded 
that the veteran was unable as to perform the regular duties 
of his employment as a result of "mental problems," and 
described the veteran's psychiatric symptomatology at length.  
However, Dr. Kirkland included a diagnosis of personality 
disorder, and his discussion focused on the explosive nature 
of the veteran's symptoms.  Dr. Kirkland did note that the 
veteran was taking Valium, and other antidepressants, among 
other medications, and noted that the veteran reported 
tension headaches, but Dr. Kirkland did not describe the 
severity or frequency of those headaches.  While this 
evidence is devoid of discussion of the frequency and 
severity of headaches, it is consistent with a finding that 
the veteran continued to use Valium and butalbital, or 
similar substituted medications with addictive properties.  

During a personal hearing conducted in January 1996, the 
veteran testified as to his belief that a reaction to 
medication he was taking for his headaches was the reason 
that he was removed from his job at the Post Office in June 
1995.  The veteran testified that, whenever he was under 
tension, his headaches would move up from his neck forward 
and that the pain would be so bad he had to take something to 
put himself to sleep in order to get rid of that headache.  
The veteran testified that he took 4,000 to 5,000 milligrams 
of Tylenol daily for his headaches, essentially describing 
his headaches as continuous and severe, but he did not 
testify as to the frequency of actual incapacitation.  This 
description of headaches supports a 50 percent evaluation 
under DC 8100.

VA outpatient treatment records dated in April 1995 and June 
1995 notes that the veteran as chronic headaches causing 
memory deficit and irritability with decreased stress 
tolerance affecting his work.  A vascular component to the 
headaches was noted.  Use of Tylenol, 1500 milligrams 3 times 
daily, was noted.  The VA provider also stated that the 
veteran's depression had increased.  Neurological workup 
resulted in a diagnosis of cervicogenic headache in April 
1995.  The provider noted that treatment with Fiorinol and 
Valium was adequate to control the headaches.  Treatment 
records dated from September 1995 through September 1996, and 
in March 1998 and through November 1998 reflect that the 
veteran had migraine headaches for which he was taking 
butalbitol (Fiorinal) as needed.  The treatment records 
support a finding that the veteran had headaches of a 
severity and frequency equivalent to migraine headaches do 
not reflect the frequency or severity of the veteran's 
headaches.  

A Social Security Administration (SSA) decision issued in 
January 1997 found that the veteran had been disabled by a 
psychiatric disorder beginning in 1995.  The SSA decision, 
however, did not discuss the frequency or severity of the 
veteran's headaches or discuss headaches in relationship to 
the veteran's psychiatric disorders.  This evidence is 
somewhat unfavorable to the veteran's claim, as it reflects 
the paucity of clinical evidence that the veteran sought 
treatment for or reported headaches, but is consistent with 
the Board's determination that the veteran continued to take 
Valium and Fioricet for control of his headaches, despite the 
known risks of continuous use of those medications.  

The Board finds that the evidence prior to November 7, 1996 
as to the veteran's psychophysiological reaction manifested 
by headaches service connection does not warrant a 
determination that a more favorable evaluation could be 
granted during this period by evaluating the service-
connected disability under criteria for evaluation of 
psychiatric disability rather than under the criteria for 
headaches.  In particular, the Board notes that a diagnosis 
of personality disorder was assigned, in part, and service 
connection for a personality disorder is precluded by 
regulation, and symptoms of that disorder would be excluded 
from determination of the severity of the veteran's service-
connected disability.  38 C.F.R. § 3.303(c); Winn v. Brown, 8 
Vet. App. 510 (1996); Beno v. Principi, 3 Vet. App. 439 
(1992).

On VA general medical examination conducted in December 1999, 
the veteran described chronic lumbar pain and reported 
chronic tension type headaches, but there is no notation as 
to the frequency or severity of those headaches.  The 
examiner assigned no diagnosis related to headaches.

In March 2001 and April 2001, the veteran sought medications 
for his migraine headaches.  Percocet was prescribed because 
Fioricet (butalbital) was not available through the pharmacy.  
The veteran again sought medications for his headaches in May 
2001.  Again, the treatment notes are devoid of description 
of the frequency or severity of the headaches, although the 
evidence reflects that sixty Percocet tablets were prescribed 
in mid-April 2001 and the veteran needed a refill in mid-May 
2001.  This evidence, resolving doubt in the veteran's favor, 
is consistent with a 50 percent evaluation.  

On VA examination conducted in June 2003, the veteran 
reported having headaches about 3 times a week with the 
longest headache lasting three days, although the headaches 
were usually shorter in duration than that.  He reported that 
Valium and butalbital were the only medications that helped.  
The examiner assigned a diagnosis of tension headaches, 
mildly debilitating, controlled with Valium and butalbital.  
This evidence, resolving doubt in the veteran's favor, is 
consistent with a 50 percent evaluation under DC 8100.  

December 2004 outpatient treatment notes reflect that the 
veteran continued to take Fioricet daily, or at least five 
days per week.  This evidence is consistent with a 50 percent 
evaluation.  

On examination conducted in February 2006, the veteran 
reported that he had headaches daily and severe headaches 
with photophobia and hyperacousis three or four times a 
month.  He reported use of Fioricet and Valium since service 
and reported that he often required oxycodone to be able to 
function.  The veteran described his headaches as typically 
starting in the right occipital region and lasting for 
several hours or two to three days.  The headaches began with 
a pressure sensation and progress to throbbing with 
phonophobia, photophobia, occasional nausea but no vomiting.  
The veteran reported having such severe headaches to two to 
three times a month.  The veteran, who was not employed, 
reported that he had almost become a recluse.  He reported 
that tension headaches occurring five out of seven days per 
week increased his anxiety and depression and impaired his 
physical and emotional capabilities.  The examiner provided 
an opinion that the primary manifestation of the veteran's 
service-connected disability were headaches, and that the 
veteran had depression secondary to the service-connected 
headaches.  This evidence is consistent with a 50 percent 
evaluation under DC 8100.

VA outpatient treatment notes dated in August 2006 reflect 
that the veteran reported that he was still getting daily 
headaches although he continued to take butalbital daily.  He 
reported that headaches incapacitated him two or three times 
weekly even while taking butalbital.  He had seen a 
neurologist and had been unable to wean himself off Fioricet 
to prevent rebound headaches as recommended by the 
neurologist.  The provider advised that veteran to continue 
taking butalbital as needed but to limit use to two or less 
days per week if possible.  The provider noted that computed 
tomography (CAT) examination conducted in 2003 disclosed mild 
to moderate generalized atrophy of the brain.

DC 9511, as in effect when the veteran submitted his claim, 
provided that, in a situation such as the veteran's, where 
the assigned diagnoses included two components, one organic 
and the other psychiatric, only one evaluation would be 
assigned, under the appropriate diagnostic code determined to 
represent the major degree of disability.  In this 
circumstance, unlike evaluation of physical disorders that 
have clear-cut manifestations that either meet or do not meet 
the schedular criteria, the evaluation of the veteran's 
service-connected disability involves a significant degree of 
judgment.  

The veteran himself has indicated that he believes an 
increased evaluation is warranted based on his headache 
manifestations.  The clinical evidence reflects that a 
variety of diagnoses were applied for the veteran's 
psychiatric manifestations.  Some of those diagnoses, such as 
personality disorder, could not be considered in evaluation 
of service-connected disability.  Therefore, the clinical 
evidence is contrary to a finding that evaluation under 
criteria for psychiatric disability would be more favorable 
to the veteran than evaluation under DC 8100, either before 
of after the regulations applicable to evaluation of mental 
disorders were revised.  Compare DC 8100 with 38 C.F.R. 
§ 4.132 (1996) and 38 C.F.R. § 4.130 (2006).  The medical 
opinion rendered in February 2006 establishes, as noted 
above, that, currently, the primary manifestation of the 
veteran's service-connected disability is headaches.  

Prior to November 7, 1996, the veteran's service-connected 
disability can only be evaluated under the old version of the 
regulations.  The Board may, during that period, as specified 
in DC 9511, evaluate the veteran either under DC 8100 or 
under the criteria for evaluation of psychiatric disorders.  
Given the divergent clinical diagnoses applied to the 
veteran's psychiatric disorder prior to November 7, 1996, and 
the 2006 medical opinion that headaches are the primary 
manifestation of the veteran's service-connected 
psychophysiological reaction manifested by headaches, the 
preponderance of the evidence supports a finding that it is 
more favorable to the veteran to evaluate his service-
connected disability under DC 8100 prior to November 7, 1996.  

The new regulations allow continuation of the evaluation 
under DC 8110, in addition to the grant of service connection 
for depression, since different manifestations are evaluated 
under each applicable diagnostic code, so it remains 
favorable to the veteran to continue the evaluation for 
headaches under DC 8100.  

In evaluating the veteran under DC 8100, the Board notes that 
there are significant periods of time during the pendency of 
this appeal in which the clinical records do not reflect the 
frequency or severity of the veteran's headaches or the 
frequency of incapacitation, except to note that the veteran 
reported headaches.  However, the evidence does show that, 
even when the veteran did not report prostrating headaches he 
reported headaches of such frequency and severity as to 
require continuation of use of Valium and butalbitol, a 
barbiturate.  It is well-recognized that both those 
medications are addicting, and the clinical evidence reflects 
attempts by the veteran's providers to decrease or terminate 
use of those medications, or substitute other medications 
with less addictive properties, without success.   

The evidence reflects that, when the veteran's reports as to 
the frequency and severity of his headaches are noted in the 
record, the veteran reported prostrating and severe headaches 
more than once monthly, or reported prolonged headache 
attacks essentially continuously.  Resolving in the veteran's 
favor any doubt as to the frequency and severity of 
headaches, the Board finds that the criteria for a 50 percent 
evaluation have been met.

A 50 percent evaluation is the maximum schedular evaluation 
for headaches.  The veteran's contentions, liberally 
construed, raise a claim for an extraschedular evaluation, 
even though the veteran did not use that terminology.  In 
exceptional cases where the schedular evaluation is found to 
be inadequate, pursuant to 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service may approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

Although the evidence shows significant industrial impairment 
due to the service-connected headaches, there is no evidence 
that the nature and severity of the service-connected 
symptoms alone are beyond what is contemplated by the 
applicable criteria.  The veteran has not required 
hospitalization during the pendency of this appeal for his 
headaches.  While the evidence supports the possibility that 
the veteran's service-connected headaches or medications used 
to treat the headaches may have been a factor in his loss of 
employment in 1995, the evidence establishes that the 
headaches disability was not the sole factor at issue, but 
rather, was one of several factors.  The Board finds that the 
veteran's psychophysiological reaction manifested by tension 
headaches did not present such an unusual or exceptions 
disability picture at any time during the pendency of this 
lengthy appeal as to require remand of this matter to the RO 
for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996).


ORDER

Entitlement to an increased disability evaluation of 50 
percent for the veteran's psychophysiological reaction 
manifested by tension headaches is grated, subject to the 
laws and regulations controlling the award of monetary 
benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


